In re A.A.S.; — applying for writ of certio-rari and/or review; to the Court of Appeal, *901Second Circuit, No. 30,775-JAC; Juvenile Court, for the Parish of Caddo, Div. “A”, No. 51367-A.
Granted. The decision of the court of appeal is vacated and this case is remanded to the juvenile court for reconsideration of its disposition in this case according to the criteria set forth in State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672.
MARCUS, LEMMON and TRAYLOR, J., would deny the writ.
KNOLL, J., not on panel.